Judge Brooke pronounced the Court’s opinion, as follows:—
The Court
is of opinion that the articles of agreement between Shackelford and Marsh, by referring to the Deed from Kendall to Marsh, made the description of the lands in that deed a part of the said agreement: that, *287considering that description as if it were inserted in the said articles, the Court is of opinion that Marsh intended to convey, and Shackelford to purchase, 4666 acres and S-Sds of an acre of military land, located and surveyed to the said Kendall under his military land warrant, No. 2926, and situated over the Ohio on Paint Creek, according to the terms of the said Deed. That this was the contract between the parties, the Court is of opinion Is also to be inferred from the circumstance, that the lands stipulated to be conveyed by the articles of agreement, are described, in the subsequent deed from Marsh to Shackelford, by a repetition of the expressions in the Deed from Kendall to Marsh. The Court is farther of opinion, that it does not appear, by the documents and evidence, that any fraud was intended by Marsh: on the contrary it appears, that he was under the impression that the lands intended to be conveyed were correctly described in the said deeds.
On these grounds, the Court is of opinion to reverse the decree of the Chancellor; and the cause is to be sent hack, the contract to be set aside, the money paid to be refunded, and the deed of trust cancelled, and to be farther proceeded in against the defendants, if necessary, according to the principles of this decree.